Citation Nr: 1013725	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-37 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for major depressive disorder with dysthymia. 

2.  Entitlement to an initial compensable rating for a bunion 
of the left great toe prior to September 26, 2006.

3.  Entitlement to a disability rating higher than 10 percent 
for status-post bunionectomy of the left great toe with 
degenerative changes of the first metatarsophalangeal (MTP) 
joint since November 1, 2006.

4.  Entitlement to an initial compensable rating for a bunion 
of the right great toe prior to April 5, 2007.

5.  Entitlement to a disability rating higher than 10 percent 
for status-post bunionectomy of the right great toe since 
June 1, 2007.

6.  Entitlement to an initial compensable rating for 
residuals of a fracture of the left ring finger. 

7.  Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) dysfunction with bruxism, class 
III malocclusion, and anterior crossbite. 

8.  Entitlement to service connection for a right hip strain.

9.  Entitlement to service connection for a left hip strain.

10.  Entitlement to service connection for a lumbosacral 
strain.

11.  Entitlement to service connection for left wrist 
tendonitis.

12.  Entitlement to service connection for epicondylitis of 
the right elbow.

13.  Entitlement to service connection for a sleep disorder.

14.  Entitlement to service connection for sinusitis.

15.  Entitlement to service connection for allergic rhinitis.

16.  Entitlement to service connection for retropatellar pain 
syndrome (RPPS) of the right knee, including as due to an 
undiagnosed illness. 

17.  Entitlement to service connection for retropatellar pain 
syndrome of the left knee, including as due to an undiagnosed 
illness. 

18.  Entitlement to service connection for a disability 
involving pain and numbness of the left arm, including as due 
to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to 
September 2004, including a tour in the Southwest Asia 
Theater of Operations during Operation Iraqi Freedom.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions dated since November 2005 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In October 2009, in support of her claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived her right to have 
the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).  The Board also held the record open for 
60 days following the hearing to allow her time to obtain and 
submit other evidence - including in particular a supporting 
medical nexus statement, but she never did, so the RO went 
ahead and certified her appeal to the Board.

It is also worth mentioning that the Veteran's claim for an 
increased rating for her major depressive disorder with 
dysthymia originated from a June 2005 claim for service 
connection for posttraumatic stress disorder (PTSD).  As the 
claim developed, however, medical evidence indicated the most 
appropriate diagnoses for her psychiatric complaints was 
major depressive disorder and dysthymia.  So service 
connection was granted for these conditions rather than PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) 
(holding that the scope of a mental health disability claim 
includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

In this decision, the Board is adjudicating the Veteran's 
claims for higher initial ratings for the disabilities that 
were service connected.  However, because the other claims 
for service connection require further development, the Board 
is remanding those claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 28, 2008, the Veteran's major depressive 
disorder with dysthymia was manifested by occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as a depressed and anxious mood, sleep 
impairment, and some social isolation.

2.  Since August 28, 2008, however, her major depressive 
disorder with dysthymia has caused total occupational and 
social impairment.

3.  Prior to September 26, 2006, the Veteran's left great toe 
bunion was manifested by objective evidence of tenderness to 
palpation, but did not involve edema, weakness, instability, 
limitation of motion, or affect her gait.  

4.  On September 26, 2006, the Veteran had surgery for a 
bunionectomy of the left great toe and as a consequence 
received a temporary 100 percent rating for her convalescence 
until October 31, 2006. 

5.  Since November 1, 2006, her disability due to status-post 
bunionectomy of the left great toe with degenerative changes 
of the first MTP joint has not involved any objective 
evidence of painful motion, edema, disturbed circulation, 
weakness, atrophy, heat, redness, or instability of the left 
great toe. 

6.  Prior to April 5, 2007, the bunion on the Veteran's right 
great toe was manifested by objective evidence of tenderness 
to palpation, but did not involve edema, weakness, 
instability, limitation of motion, or affect her gait.  

7.  On April 5, 2007, the Veteran had surgery for a 
bunionectomy of the right great toe and as a consequence 
received a temporary 100 percent rating for her convalescence 
until May 31, 2007.

8.  Since June 1, 2007, her disability due to status-post 
bunionectomy of the right great toe has not involved any 
objective evidence of painful motion, edema, disturbed 
circulation, weakness, atrophy, heat, redness, or instability 
of the right great toe. 

9.  The only residuals of the fracture of the Veteran's left 
ring finger are some minor limitation of motion of the 
proximal interphalangeal (PIP) and distal interphalangeal 
(DIP) joints of this finger.

10.  The Veteran has inter-incisal movement greater than 40 
mm and lateral excursion greater than 4.0 mm.  


CONCLUSIONS OF LAW

1.  Prior to August 28, 2008, the criteria are not met for an 
initial rating higher than 50 percent for major depressive 
disorder with dysthymia.  38 U.S.C.A. §§ 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9434 (2009).

2.  Since August 28, 2008, however, the criteria are met for 
a higher 100 percent rating for the major depressive disorder 
with dysthymia.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9434 (2009).

3.  Prior to September 26, 2006, the criteria are not met for 
an initial compensable rating for a bunion of the left great 
toe.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5284. 
(2009). 

4.  Since November 1, 2006, the criteria are not met for a 
disability rating higher than 10 percent for status-post 
bunionectomy of the left great toe with degenerative changes 
of the first MTP joint.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5280, 5284. (2009). 

5.  Prior to April 5, 2007, the criteria are not met for an 
initial compensable rating for a bunion of the right great 
toe.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5284. 
(2009). 

6.  Since June 1, 2007, the criteria are not met for a 
disability rating higher than 10 percent for status-post 
bunionectomy of the right great toe.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5280, 5284. (2009). 

7.  The criteria are not met for an initial compensable 
rating for residuals of a fracture of the left ring finger.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2009). 

8.  The criteria are not met for an initial compensable 
rating for TMJ dysfunction with bruxism, class III 
malocclusion, and anterior crossbite.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.150, 
Diagnostic Code 9905 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claims have been properly developed for 
appellate review.  The Board will then address these claims 
on their merits, providing governing statutes, regulations, 
and cases, the relevant factual background, and an analysis 
of its decision.  

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal, however, arises from the initial ratings 
assigned by the RO after granting service connection for the 
several disabilities at issue.  And in this situation, the 
courts have held that where the underlying claim for service 
connection has been granted and there is disagreement 
regarding a downstream issue, such as an initial rating, the 
claim as it arose in its initial context has been 
substantiated and there is no need to provide additional VCAA 
notice concerning the downstream issue.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case (SOC) if the disagreement concerning the downstream 
issue is not resolved.  And the RO provided this necessary 
SOC citing the statutes and regulations governing the 
assignment of disability ratings (including, as here, initial 
disability ratings) and discussing the reasons and bases for 
not assigning higher initial ratings, that is, except for as 
of the effective dates indicated when the initial ratings for 
each disability increased. 



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claims for higher 
initial ratings.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO obtained all pertinent records that she and her 
representative identified as relevant to her claims.  Also, 
as mentioned, following the October 2009 hearing, this 
presiding judge of the Board held the record open for 60 days 
to allow the Veteran time to obtain and submit additional 
evidence.  However, no additional evidence was submitted.  In 
addition, she was afforded several VA compensation 
examinations to determine the nature and severity of her 
service-connected disabilities that are at issue in this 
appeal.  And the findings from these examinations provide the 
information needed to properly rate these disabilities.  
38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or Court.

II.  Increased Rating for 
Major Depressive Disorder 
with Dysthymia

After leaving the military in September 2004, the Veteran 
filed a claim for service connection for a psychiatric 
disorder, including PTSD, as a result of harassment in 
service.  In January 2006 she was afforded a VA psychiatric 
examination in connection with her claim.  The examiner 
determined she did not have PTSD but, instead, major 
depression as a result of her military service.  

Consequently, in a February 2006 rating decision, the RO 
granted service connection for major depression and assigned 
a 50 percent rating.  The RO assigned an effective date of 
September 29, 2004, the day following the Veteran's 
separation from active duty when she returned to life as a 
civilian.  She appealed that decision by requesting a 
disability rating higher than 50 percent.  

During the course of this appeal, the Veteran's major 
depression was recharacterized as dysthymic disorder.  In an 
August 2008 decision, the RO reduced the assigned 50 percent 
rating to 30 percent.  In a June 2009 rating decision, 
however, the Board reinstated the 50 percent rating after 
finding clear and unmistakable error (CUE) in the August 2008 
decision reducing the rating.  Thus, the issue on appeal is 
whether the Veteran is entitled to an initial rating higher 
than 50 percent for her major depressive disorder with 
dysthymia.  For simplicity, the Board will refer to this 
disability as depression.

Since her claim arises from her disagreement with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging", with 
equal consideration for the entire body of evidence.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding 
that, when a Veteran timely appeals an initial rating, VA 
must consider whether the rating should be "staged" to 
compensate the Veteran for times since the effective date of 
the award when the disability may have been more severe than 
at other times during the course of the appeal).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's depression has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  See 38 C.F.R. 
§ 4.130, DC 9434.

The next higher rating of 70 percent rating is warranted when 
the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

And, lastly, a 100 percent rating is indicative of total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as mere examples 
of the type and degree of symptoms, or their effects, which 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

Applying these criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against a 
disability rating higher than 50 percent for the Veteran's 
depression for the period prior to August 28, 2008; however, 
the evidence supports the assignment of the highest possible 
100 percent rating for this disability since August 28, 2008.

A.  Prior to August 28, 2008

Since the initial grant of service connection until August 
28, 2008, the evidence shows the Veteran's depression was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to symptoms such as a 
depressed and anxious mood, sleep impairment, and some social 
isolation.  Thus, a disability rating higher than 50 percent 
is not warranted during this period.

In an April 2005 report, a clinical social worker diagnosed 
the Veteran with major depression and PTSD.  He also assigned 
a Global Assessment of Functioning (GAF) score of 35 - 40.  
In doing so, the social worker documented the various events 
throughout the Veteran's life that had contributed to her 
mental illness, while at the same time listing specific 
symptoms in support of the GAF score assigned.  A GAF score 
is a scaled rating reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).



The Veteran's psychiatric symptoms, however, were also 
discussed in two rather contemporaneous VA psychiatric 
examination reports.  A January 2006 VA examination report 
lists her complaints as insomnia, panic attacks, low mood, 
anhedonia, poor concentration, intense anger, and homicidal 
ideation involving fantasies of killing former supervisors 
and company members.  She said she thought about death but 
denied suicidal ideation.  She said she avoided people for 
fear of being hurt in some fashion.  She indicated that she 
had been able to work as a carpenter for three weeks after 
leaving the military, during which time her relationship with 
her supervisor was poor while relationships with coworkers 
were fair.  During this job she reported panic attacks 
because of being teased, as well as feeling paranoid and 
extremely uncomfortable.  She reported that she was single 
with no significant other, and that she had a good 
relationship with her two siblings.

A mental status examination revealed that her orientation was 
within normal limits, that her behavior was appropriate, and 
that her speech and communication were normal.  Panic attacks 
reportedly occurred as often as 90 times a month, 
each episode lasting for 15 minutes and characterized by 
intense anxiety, shortness of breath, hyperventilation, 
elevated hear rate, chest tightness, and sweating.  There was 
no history of delusions, hallucinations, or obsessional 
rituals.  Her thought processes were appropriate, judgement 
unimpaired, and abstract thinking normal.  She had mild 
memory loss, forgetting names, directions, and recent events.  

The examiner initially diagnosed both major depressive 
disorder and PTSD.  In an addendum report, however, he 
indicated that a more thorough review of the record indicated 
the evidence did not warrant a diagnosis of PTSD.  The 
examiner also assigned a GAF score of 51.  He then provided 
the following remarks concerning the Veteran:  "[m]entally, 
she occasionally has some interference in performing 
activities of daily living because of difficulty with 
concentration, insomnia, panic attacks and anger.  She has 
difficulty establishing and maintaining effective work and 
social relationships because of social isolation, 
hypervigilance, detachment, and anger.  She has no difficulty 
understanding commands.  She appears to pose no threat of 
persistent danger or injury to self or others."

When examined by VA in April 2008, the Veteran reported 
similar symptoms involving chronic insomnia (initial and 
middle), dysphoria, free-running anxiety, occasional 
irritability, poor self-esteem and intermittent hopelessness, 
all of which she said were chronic.  The examiner commented 
that the "effect these symptoms have upon total daily 
functioning is difficulty maintaining consistent employment 
due to her fears and anxiety and thus maintaining her 
financial stability."  It was further noted that there had 
been a positive and stabilizing response to her psychotherapy 
during the past year, and that she had never been 
hospitalized and never required emergency room intervention 
for psychiatric reasons.  She reported that she had worked 
for UPS as a loader for the past six months, where she 
enjoyed good relationships with her supervisor and coworkers.  
She also reported that she has not lost any time from work 
since starting that job.  

A mental status examination revealed that her orientation was 
within normal limits, that her behavior was appropriate, and 
that both affect and mood were normal.  Her communication and 
speech were also within normal limits.  She had normal 
concentration, and there was no evidence of any panic 
attacks, suspiciousness, delusion, or hallucination.  
Obsessional rituals were also absent.  Thought processes were 
appropriate, judgment was not impaired, abstract thinking was 
normal, and memory was within normal limits.  Both suicidal 
and homicidal ideation were absent.  The examiner commented 
that the Veteran was a very articulate and intelligent female 
with a traumatic developmental history who has historically 
reported improved functioning and mood stability with 
consistent psychotherapy and Fluoxetine.  

The examiner diagnosed dysthymic disorder and stated the 
diagnosis of major depressive disorder was a progression of 
the prior diagnosis.  A GAF score of 70 was assigned.  The 
examiner then provided the following assessment of the 
Veteran's ability to function:

The Veteran gives no history or evidence in this 
evaluation of impairment in her ability to manage 
her life completely independently including in her 
financial affairs.  Mentally, she does not have 
difficulty performing activities of daily living.  
She has difficulty establishing and maintaining 
effective work/school and social relationships 
because of her history as previously described of 
abandonment and neglect; the Veteran has difficulty 
maintaining and fostering longer term 
relationships.  The best description of the 
claimant's current psychiatric impairment is:  
psychiatric symptoms are mild or transient but 
cause occupational and social impairment with 
decrease in work efficiency and occupational task 
only during periods of significant stress.  She has 
no difficulty understaging commands.  She appears 
to pose no threat of persistent danger or injury to 
self or others.  

In addition to these two VA examination reports, the Board 
also reviewed VA outpatient treatment records dated since 
2005.  Treatment records dated in 2005 note the Veteran had 
then recently relocated to the Seattle area and had multiple 
social problems, including being homeless and unemployed.  A 
mental status examination in November 2005 revealed she was 
depressed but otherwise normal.  When evaluated in March 2008 
for joint pain, it was noted that she had a boyfriend, was 
working at UPS, and participated in martial arts and weight 
lifting.  Treatment records throughout 2008 characterize her 
depression as moderate to severe.

Based on the totality of this evidence, the Board finds that 
the Veteran's depression was appropriately rated at the 50 
percent level for the entire period prior to August 28, 2008.  
Other than some apparent difficulty in adapting to stressful 
circumstances, none of the clinical records dated prior to 
that date makes any reference to the symptoms listed in the 
criteria for a higher 70 percent rating:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control - such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
and an inability to establish and maintain effective 
relationships.  Although the Board realizes the absence of 
such symptoms is not altogether dispositive of whether she 
deserved a rating at this higher 70 percent level, Mauerhan, 
supra, it nevertheless provides compelling evidence against 
this notion that she did.

In this regard, the Veteran has consistently denied suicidal 
ideation, and mental status examinations noted the absence of 
obsessional rituals, impaired impulse control, spacial 
disorientation, neglect of personal hygiene, as well as near-
continuous panic or depression affecting her ability to 
function independently, appropriately, and effectively.  With 
respect to impaired impulse control, the Veteran has reported 
fantasies of harming and/or killing others, but no actual 
incidents of violence have been reported at any time.  

There is also no evidence of an inability to establish and 
maintain effective relationships.  Treating clinicians and 
examiners have described the Veteran as socially withdrawn, 
and in January 2006 she reported a poor relationship with her 
supervisor at work.  But during her more recent April 2008 VA 
examination she reported having good relationships with her 
supervisor and coworkers, at another job she had since 
obtained.  She also has been participating in martial arts, 
which one can assume requires some degree of social 
interaction.  In light of these social contacts, she does not 
appear to be unable to establish and maintain effective 
relationships as a result of her depression, rather, just has 
difficulty in doing so, which supports her existing 50 
percent rating, but greater rating.  Indeed, both VA 
examiners indicated her depression made it difficult for her 
to establish and maintain effective relationships, but 
neither went so far as to conclude she was unable to have 
effective relationships.  

The Board notes that the GAF score of 35 - 40, assigned by a 
social worker in April 2005, suggests major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  However, that was but one isolated GAF score, and 
several others have been considerably higher.  In any event 
it is important to understand that an examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be 


assigned.  Instead, the percentage evaluation is to be based 
on all the evidence that bears on occupational and social 
impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (March 31, 1995).  Indeed, the social worker who assigned 
that score failed to report any symptoms or findings which 
would tend to support his conclusion.  In contrast, the VA 
examiner in January 2006 who assigned a considerably higher 
GAF score of 51 did provide findings from an objective 
mental status examination and an in-depth interview.  And 
these findings appear consistent with the GAF score of 51, 
which is assigned for moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  In addition, another VA examiner assigned an 
even higher GAF score of 70 in April 2008, reflecting only 
relatively mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Id.  The 
Veteran's significant other accompanied her to her even more 
recent October 2009 hearing, so it seems as though she has 
reestablished this level of personal relationship and 
intimacy.

The Board, therefore, places greater probative value on the 
GAF scores of 51 and 70 than the one isolated GAF score of 35 
- 40.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

Consequently, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 50 
percent for the Veteran's depression for the entire period 
prior to August 28, 2008.  

B.  Since August 28, 2008

Unfortunately, on August 28, 2008, it appears the Veteran 
suddenly decompensated and was no longer able to function 
socially or occupationally.  This decompensation has resulted 
in total occupational and social impairment, so now 
warranting the assignment of a 100 percent rating for her 
depression.

A VA treatment record dated on August 28, 2008, lists a GAF 
score of 45, indicating serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  This low GAF score is clearly consistent with total 
social and occupational impairment in this instance.  

This low GAF score also is consistent with a September 2008 
letter from a VA physician indicating the Veteran is 
currently ill and has been out of work due to her illness 
since Friday 8/29/08.  The letter goes on to note that she 
was then currently receiving treatment from the Seattle VA 
Medical Center and that the author of this letter was one of 
her treating physicians.  Although this letter does not 
identify the specific illness responsible for the Veteran's 
inability to work, since this commenting VA physician is a 
psychiatrist (and references her treatment of the Veteran at 
the Seattle VAMC), one can only assume that she is referring 
to the Veteran's service-connected psychiatric disorder as 
the reason for her inability to work at that time.

In addition to the above clinical findings, the Veteran 
recently submitted an application for a total disability 
rating based on individual unemployability (TDIU), VA Form 
21-8940, indicating she had to stop working on August 29, 
2008, due to disability.  



So, in sum, these findings - especially considered in the 
aggregate, show the Veteran's depression meets the criteria 
for a higher 100 percent rating as of August 28, 2008.  The 
sole basis for assigning this higher 100 percent rating is 
total occupational and social impairment.  Sellers v. 
Principi, 372 F. 3d 1318 (Fed. Cir. 2004).  Thus, although 
all of the enumerated symptoms recited for this higher 100 
percent rating are not shown, the Board finds that the 
severity of her psychiatric symptoms and the effect of these 
symptoms on her social and work situation justify this higher 
rating.  See Mauerhan, supra.

C.  Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 50 
percent for the Veteran's depression for the entire period 
prior to August 28, 2008.  However, the evidence supports a 
higher 100 percent rating for this disability since August 
28, 2008; hence, the appeal is granted to this extent only.  

III.  Increased Ratings for a Bunion of the 
Left Great Toe, and Status-Post Bunionectomy of 
the Left Great Toe With Degenerative Changes of 
the First MTP Joint

The Veteran's entrance examination shows that she had bunions 
prior to entering active duty in January 2001.  This 
condition was asymptomatic at that time and shown to have 
been aggravated by service.  As a result, the November 2005 
rating decision granted service connection for bilateral 
bunions and assigned a noncompensable disability rating, 
effective from September 29, 2004.  See 38 C.F.R. § 3.310(a) 
(2009); see also  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(service connection also is permissible on a secondary basis 
for disability that was aggravated by service, but 
compensation is limited to the degree of disability - and 
only that degree - over and above the degree of disability 
existing prior to the aggravation).

The Veteran appealed that decision by requesting a 
compensable rating for her bunions.  See Fenderson, supra.  
On September 26, 2006, the Veteran underwent a bunionectomy 
on her left great toe.  A surgical repair was also performed 
on her fifth right toe, which is not service connected.  As a 
result of that procedure, a November 2008 rating decision 
granted a temporary 100 percent rating for a period of 
convalescence from September 26, 2006, until October 31, 
2006.  On November 1, 2006, the RO restored the 
noncompensable rating.  See 38 C.F.R. § 4.30.

In a September 2007 rating decision, however, the RO granted 
a 10 percent rating for the Veteran's status post 
bunionectomy of the left great toe with degenerative changes 
of the first MTP joint.  The RO determined that the 10 
percent rating should go into effect from November 1, 2006, 
which is the date following the termination of the temporary 
100 percent rating under 38 C.F.R. § 4.30. 

Therefore, the issues on appeal include: (1) entitlement to 
an initial compensable rating for a bunion of the left great 
toe prior to September 26, 2006; and (2) entitlement to a 
disability rating higher than 10 percent for status-post 
bunionectomy of the left great toe with degenerative changes 
of the first metatarsophalangeal (MTP) joint since November 
1, 2006.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
Veteran is presumed to be seeking the greatest possible 
benefit unless he specifically indicates otherwise).

The Veteran's disability involving her left great toe has 
been properly rated under DC 5280, for unilateral hallux 
valgus.  There are two ways to obtain a 10 percent rating 
under this diagnostic code: (1) hallux valgus operated with 
resection of the metatarsal head; or (2) severe with 
symptomatology equivalent to amputation of the great toe.  38 
C.F.R. § 4.71a, DC 5280.  Ten percent is the only rating 
provided under this code provision.  "In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met."  38 C.F.R. § 4.31 (2009).



A.  Prior to September 26, 2006

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a compensable rating for the 
Veteran's left great toe disability for the period prior to 
September 26, 2006.  In other words, prior to September 26, 
2006, the Veteran did not undergo surgical repair, and the 
condition could not be characterized as severe with 
symptomatology equivalent to amputation of the great toe.  38 
C.F.R. § 4.71a, DC 5280.

The only medical evidence during this period is an April 2005 
VA examination report.  At that time, the Veteran reported 
"aching and sharp pains daily" involving her feet, that she 
had to wear tennis shoes, and that she would occasionally 
experience flare-ups in which she had difficulty walking for 
two to three days.  However, she did not use any assistive 
devices and was still able to run short distances.  A 
physical examination revealed no significant findings.  A 
prominent MTP bunion was observed on the left great toe, with 
tenderness to palpation, minimal erythema, and normal range 
of motion.  There was no edema, weakness, or instability.  
Her gait was normal, and there was no evidence of abnormal 
weightbearing.  The diagnosis was bilateral great toe 
bunions.  

In light of these findings, particularly the fact that the 
Veteran ambulated with a normal gait and that her left great 
toe demonstrated full range of motion, her bunion of the left 
great cannot be characterized as severe with symptomatology 
equivalent to amputation of the great toe.  Thus, a 10 
percent rating is not warranted for this disability under DC 
5280 for the period prior to September 26, 2006.

The Board also finds that no other diagnostic code pertaining 
to the foot would warrant a compensable rating during this 
period.  The only potentially applicable code provision is DC 
5284, for other foot injuries.  This diagnostic code provides 
a 10 percent rating for moderate foot injuries, a 20 percent 
rating for moderately severe foot injuries, and a maximum 30 
percent rating for severe injuries.  With actual loss of use 
of the foot, a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, DC 5284.  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6.  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  See 38 C.F.R. §§ 4.2, 4.6.

But since the above-mentioned VA examination report revealed 
no objective findings other than some tenderness, her left 
great toe disability is not analogous to a moderate foot 
injury under DC 5284.  The fact that the Veteran ambulated 
with a normal gait precludes a finding of moderate foot 
injury.

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOGCPREC 9-98 
held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  Again, 
however, the above-mentioned VA examination report notes that 
the Veteran's left great toe demonstrated full range of 
motion.  This motion, as well as the Veteran's normal gait, 
precludes the assignment of a compensable rating under 38 
C.F.R. §§ 4.40 and 4.45.

B.  Since November 1, 2006

Since November 1, 2006, the Veteran's status-post 
bunionectomy of the left great toe with degenerative changes 
of the first MTP joint has been assigned the maximum 10 
percent rating under DC 5280.  Therefore, there is no way she 
may receive a disability rating higher than 10 percent under 
this code provision.  

The Board also finds that a disability rating higher than 10 
percent is not warranted under DC 5284, since there is no 
evidence that this disability can be described as more than 
moderate (i.e., moderately severe or severe).  A May 2009 VA 
examination documents the Veteran's complaints of severe left 
foot pain since the surgery, which she rated at level 10 on a 
pain scale of 1 to 10.  Other reported symptoms included 
tingling, numbness, and clicking of the left great toe.  
Nevertheless, a physical examination revealed no evidence of 
any painful motion, edema, disturbed circulation, weakness, 
atrophy, heat, redness, or instability of the left great toe.  
Active motion was reported in the MTP joint of the left great 
toe.  The examiner observed only slight angulation involving 
the hallux valgus, and noted that no limitations were 
observed with standing or walking.  X-rays revealed mild to 
moderate degenerative changes of he first MTP joint space.  

These findings do not reflect a moderately-severe foot 
injury, as required for a disability rating higher than 10 
percent.  The Veteran's complaints of severe pain (10/10) are 
not supported by the objective clinical findings.  Likewise, 
since there is no evidence of any limitation of motion or 
painful motion involving the left great toe, a disability 
rating higher than 10 percent is not warranted under sections 
4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206.

The Board has considered whether a separate rating could be 
assigned for the surgical scar following the bunionectomy.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Under DC 7804, 
a 10 percent rating is assigned for scars that are 
superficial and painful upon examination.  See 38 C.F.R. § 
4.118, DC 7804.  The May 2009 VA examination report notes 
that the surgical scar on the Veteran's left great toe 
measures 9.0 cm x 0.5 cm.  But since the examiner described 
the scar as nontender, a separate 10 percent rating is not 
warranted. 

C.  Conclusion

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for her bunion of the left great toe prior to September 26, 
2006, and against a rating higher than 10 percent for her 
status post bunionectomy with degenerative changes of the 
first MTP joint since November 1, 2006.  And as the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply; hence, the appeal 
is denied.  See 38 U. S.C.A. § 5107(b); 38 C.F.R. § 4.3.

IV.  Increased Ratings for a Bunion of the 
Right Great Toe, and Status-Post Bunionectomy 
of the Right Great Toe

As noted above, a noncompensable rating was initially 
assigned for the bunion on the Veteran's right great toe.  On 
April 5, 2007, the Veteran underwent a bunionectomy to 
correct this disability.  Consequently, an April 2007 rating 
decision granted a temporary 100 percent rating for a period 
of convalescence from April 5, 2007, until May 31, 2007.  See 
38 C.F.R. § 4.30.  

Following this period of convalescence, the RO initially 
restored the noncompensable rating from June 1, 2007.  But 
the RO later determined that an increased rating of 10 
percent was warranted for the Veteran's status-post 
bunionectomy of the right great toe from June 1, 2007.  

Therefore, the issues on appeal include: (1) entitlement to 
an initial compensable rating for a bunion of the right great 
toe prior to April 5, 2007; and (2) entitlement to a 
disability rating higher than 10 percent for status-post 
bunionectomy of the right great toe since June 1, 2007.  See 
AB, 6 Vet. App. at 39.  

A.  Prior to April 5, 2007

Applying DC 5280 to the facts of this case, the Board finds 
no basis to assign a compensable rating for the Veteran's 
right great toe disability for the period prior to April 5, 
2007.  The Veteran did not undergo any surgical repair prior 
to this date, and the condition could not be characterized as 
severe with symptomatology equivalent to amputation of the 
great toe.  38 C.F.R. § 4.71a, DC 5280.

At the April 2005 VA examination, the Veteran reported 
identical symptoms for both great toes.  She reported 
"aching and sharp pains daily," that she had to wear tennis 
shoes, and that she would occasionally experience flare-ups 
in which she had difficulty walking for two to three days.  
But she did not require the use of any assistive devices to 
ambulate, and she was still able to run short distances.  On 
physical examination, a prominent MTP bunion was observed on 
the right great toe, with tenderness to palpation, minimal 
erythema, and normal range of motion.  There was no edema, 
weakness, or instability.  Her gait was normal, and there was 
no evidence of abnormal weightbearing.  The diagnosis was 
bilateral great toe bunions.  

Based on these findings, her bunion of the right great toe 
cannot be characterized as severe with symptomatology 
equivalent to amputation, since this toe demonstrated full 
range of motion and did not appear to alter her gait.  In 
short, a 10 percent rating is not warranted for this 
disability under DC 5280 for the period prior to April 5, 
2007.  

And since this VA examination report made no reference to any 
objective findings other than some tenderness, her right 
great toe disability is not consistent with a moderate foot 
injury under DC 5284.  Also, since the right great toe 
demonstrated normal motion, and did not appear to cause an 
altered gait, a compensable rating is not warranted under 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206.

B.  Since June 1, 2007

Since June 1, 2007, the Veteran's status-post bunionectomy of 
the right great toe has been assigned the maximum 10 percent 
rating under DC 5280.  The Board must therefore determine 
whether another applicable code provision warrants a 
disability rating higher than 10 percent during this period.  

A disability rating higher than 10 percent is not warranted 
under DC 5284, since there is no evidence that this 
disability can be described as more than moderate.  When 
examined by VA in May 2009, the Veteran reported that most of 
her symptoms were located in her left foot.  The examination 
does not appear to list any complaints involving her right 
foot.  A physical examination of the right foot revealed 
tenderness but no evidence of any painful motion, edema, 
disturbed circulation, weakness, atrophy, heat, redness, or 
instability of the right great toe.  Active motion was 
reported in the MTP joint of the right great toe.  The 
examiner observed only slight angulation involving the hallux 
valgus, and noted that there was no limitation with standing 
or walking.  X-rays of the great right toe revealed 
postoperative and potentially post-trauma findings, including 
deformity of the distal first metatarsal with flattening of 
the lateral aspect of the metatarsal.  

In short, these findings are not consistent with a 
moderately-severe foot injury, as required for the next 
higher rating of 20 percent under DC 5284.  The Veteran has 
no problems with her gait and no significant limitations as a 
result of her right great toe disability.  And since there is 
no evidence of any limitation of motion or painful motion 
involving the right great toe, a disability rating higher 
than 10 percent is not warranted under 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca, 8 Vet. App. at 206.

The May 2009 VA examination report also notes that the 
surgical scar on the Veteran's great right toe, measuring 5.0 
cm x 0.5 cm, is nontender.  Therefore, a separate 10 percent 
rating is not warranted for this surgical scar.  See 38 
C.F.R.       § 4.118, DC 7804.  

C.  Conclusion

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for her bunion of the right great toe prior to April 5, 2007, 
and against a rating higher than 10 percent for her status-
post bunionectomy of the right great toe since June 1, 2007.  
And as the preponderance of the evidence is against these 
claims, the benefit-of-the-doubt rule does not apply, and the 
appeal is denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 51-53.

V.  Increased Rating for 
Residuals of a Fracture of the 
Left Ring Finger

In April 2003, while on active duty, the Veteran fractured 
her left ring (fourth) finger while playing football.  The 
November 2005 rating decision granted service connection and 
assigned a noncompensable rating for residuals of a fracture 
of the left ring finger, effective from September 29, 2004.  
The Veteran appealed that decision by requesting a 
compensable rating for this disability.  See Fenderson, 
supra. 

A noncompensable rating is assigned for any limitation of 
motion or for ankylosis of the fourth finger.  38 C.F.R. 
§ 4.71, DC 5230, 5227.  But the note following DC 5227 
provides that one should also consider whether the disability 
should be evaluated as amputation under DC 5155, whether an 
additional evaluation is warranted for limitation of motion 
of other digits, and whether an additional evaluation is 
warranted for interference with the overall function of the 
hand.  38 C.F.R. § 4.71a, DC 5227.

Under DC 5115, a 10 percent rating is assigned for amputation 
of either ring finger when it is without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto, 
and a 20 percent disabling is assigned if associated with 
metacarpal resection (more than one-half the bone lost).  38 
C.F.R. § 4.71a, DC 5155.

Applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the Veteran's left 
ring finger disability at the noncompensable level.  In other 
words, there is no evidence that this disability is analogous 
to amputation, that other digits are affected, or that this 
disability causes interference with the overall function of 
the left hand.  

Two VA examination reports provide evidence against the 
claim.  The April 2005 VA examination report notes the 
Veteran's complaints of pain and limitation of motion in the 
PIP joint of the left ring finger.  Objectively, the PIP 
joint was tender and slightly larger compared to that of the 
right hand.  Range of motion was limited, with zero degrees 
of extension to 90 degrees of flexion.  It was also noted 
that she could not form a complete fist as a result of her 
left ring finger disability.  The diagnosis was evulsion 
fracture of the left ring finger with residual decrease in 
range of motion.  

These findings do not support a compensable rating for the 
Veteran's left ring finger, as there is no evidence of 
ankylosis and no evidence that it causes limitation of motion 
of any other digits.  However, since the report mentions that 
limitation of motion of the left ring finger prevents the 
Veteran from being able to form a complete first, an 
additional evaluation was warranted to determine whether it 
causes interference with the overall function of the hand.  

That question was answered in the May 2009 VA examination 
report.  A physical examination at that time revealed that 
her left hand strength was within normal limits.  Indeed, the 
Veteran was able to tie her shoelaces, fasten her buttons, 
and pick up a piece of paper and tear it without difficulty.  
Dexterity testing of the left hand revealed that all 
fingertip could approximate the proximal transverse crease of 
the palm.  The thumb could also touch the tips of all four 
fingers.  Range-of-motion testing of the left ring finger 
revealed 90 degrees of flexion of the PIP joint (110 being  
normal), 90 degrees of flexion of the MP joint (90 being 
normal), and 60 degrees of flexion of the DIP joint (70 being 
normal).  It thus appears that there was a 20-degree loss of 
full flexion of the PIP joint, normal flexion of the MP 
joint, and a 10-degree loss of flexion of the DIP joint.  
Although pain was present, the examiner commented that joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, of incoordination after 
repetitive use.  

These findings clearly show that her service-connected left 
ring finger disability does not interfere with the overall 
function of her left hand.  In short, there is simply no 
basis to assign a compensable rating for the Veteran's left 
ring finger disability.  And since the Veteran is receiving 
the maximum disability rating available for limitation of 
motion of the left ring finger, the Board need not consider 
the provisions of 38 C.F.R. § 4.40 and § 4.45, which pertain 
to functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
initial compensable rating for her service-connected 
residuals of a fracture of the left ring finger.  Hence, the 
doctrine of reasonable doubt is not for application, 38 
U.S.C.A. § 5107(b), and the appeal is denied.



VI.  Increased Rating for TMJ Dysfunction 
with Bruxism, Class III Malocclusion, and 
Anterior Crossbite

The Veteran first began having jaw pain while on active duty 
and was diagnosed with TMJ dysfunction at her April 2005 VA 
examination.  Consequently, the November 2005 rating decision 
granted service connection and assigned a noncompensable 
disability rating for TMJ dysfunction.  The Veteran appealed 
that decision by requesting a compensable rating for this 
disability.  See Fenderson, supra.

During the course of this appeal, a VA examiner in May 2009 
concluded that TMJ dysfunction was the incorrect diagnosis 
and that the correct diagnoses were bruxism, class III 
malocclusion, and anterior crossbite.  The RO has therefore 
recharacterized the disability on appeal as TMJ dysfunction 
with bruxism, class III malocclusion, and anterior crossbite.  

Under applicable rating criteria, a compensable disability 
rating is not warranted for TMJ unless the evidence shows 
limited inter-incisal movement of 40 mm or less, or lateral 
excursion of 4.0 mm or less.  38 C.F.R. § 4.150 DC 9905.  And 
while the Veteran has also been diagnosed with bruxism, class 
III malocclusion, and anterior crossbite, these conditions 
are also appropriately rated by analogy under DC 9905.

The Veteran has undergone two VA examinations to determine 
the severity of her service-connected TMJ dysfunction with 
bruxism, class III malocclusion, and anterior crossbite, 
neither of which support her claim for a compensable rating.  
The April 2005 VA examination report notes that inter-incisal 
movement was 6.0 cm (60 mm) and that lateral excursion was 
2.0 cm (20 mm).  A May 2009 VA examination report notes that 
inter-incisal movement was greater than 40 mm and that 
lateral excursion was greater than 4.0 mm.  These findings to 
not support a compensable rating under DC 9905.

Also, although the Veteran's TMJ dysfunction with bruxism, 
class III malocclusion, and anterior crossbite is a dental 
disability, see 38 C.F.R. § 4.150, by its nature it amounts 
to a musculoskeletal disability of a joint (the jaw), rather 
than of the teeth or gums.  Therefore, the Board must 
determine whether a compensable rating is warranted for any 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
however, the May 2009 VA examination report includes a 
medical opinion that there were problems with jaw movement, 
and no evidence of disc derangement of dysfunction.  Thus, 
the Veteran's complaints are not supported by adequate 
pathology.  In short, a compensable rating is not warranted 
for functional loss due to pain, weakness, fatigability, 
incoordination, or pain on movement.  38 C.F.R. §§ 4.40, 
4.45. 

These findings clearly show that the preponderance of the 
evidence is against a compensable disability rating for the 
Veteran's TMJ dysfunction with bruxism, class III 
malocclusion, and anterior crossbite.  Hence, the doctrine of 
reasonable doubt is not for application, 38 U.S.C.A. § 
5107(b), and the appeal is denied.

VII.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the Veteran's 
symptomatology and limitation in occupational functioning for 
each of her disabilities are reasonably contemplated by the 
rating schedule under the first prong of the analysis.  It is 
therefore unnecessary to reach the question of whether her 
periodic unemployment and struggles at work - excluding her 
two periods of convalescence following foot surgery and the 
period since August 28, 2008 - represent marked interference 
with employment. 

But even assuming for the sake of argument that the second 
prong of Thun applies, there is still no evidence that any 
one of the Veteran's service-connected disabilities on appeal 
has independently caused marked interference with employment.  
The Board notes that the Veteran's depression is her most 
disabling condition.  As noted above, however, her 
symptomatology due to this condition were not significantly 
disabling prior to August 28, 2008.  The same can be said for 
her other disabilities involving her feet, left ring finger, 
and jaw.  With respect to her right and left great toe 
disabilities, the Board notes that there were two periods in 
which she required convalescence following surgical 
intervention.  During each of these periods, however, she was 
fully compensated by receiving temporary 100 percent 
evaluations pursuant to 38 C.F.R. § 4.30.  Indeed, these were 
the only two hospitalizations for her service-connected 
disabilities.

Moreover, according to 38 C.F.R. § 4.1, generally the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  This is to say, the 
Board is not disputing that the Veteran's service-connected 
disabilities may have interfered with her ability to work.  
But this alone is not tantamount to concluding there is 
marked interference with her employment, meaning above and 
beyond that contemplated by the assigned ratings.  Indeed, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating itself is recognition 
that industrial capabilities are impaired.

For these reasons and bases, the Board is not required to 
remand this case for extraschedular consideration.  See 
VAOPGCPREC 6-96 (August 16, 1996).  See also Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Prior to August 28, 2008, an initial rating higher than 50 
percent for major depressive disorder with dysthymia is 
denied. 

Since August 28, 2008, however, a higher 100 percent 
schedular rating is granted for major depressive disorder 
with dysthymia, subject to the laws and regulations governing 
the payment of VA compensation.

An initial compensable rating is denied for a bunion of the 
left great toe prior to September 26, 2006.

A disability rating higher than 10 percent is denied for 
status-post bunionectomy of the left great toe with 
degenerative changes of the first MTP joint since November 1, 
2006.

An initial compensable rating is denied for a bunion of the 
right great toe prior to April 5, 2007.

A disability rating higher than 10 percent is denied for 
status-post bunionectomy of the right great toe since June 1, 
2007.

An initial compensable rating for residuals of a fracture of 
the left ring finger is denied. 

An initial compensable rating for TMJ dysfunction with 
bruxism, class III malocclusion, and anterior crossbite, is 
denied. 


REMAND

The Board finds that additional development is needed before 
it can adjudicate the Veteran's numerous remaining claims for 
service connection, several of which she alleges are due to 
undiagnosed illness from her service in the Persian Gulf War.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

A.  Right and Left Hips, 
Lumbosacral Spine, Left Wrist, 
and Right Elbow

The Board finds that the Veteran should be afforded a VA 
examination to determine whether her disabilities involving a 
right hip strain, a left hip strain, a lumbosacral strain, 
left wrist tendonitis, and epicondylitis of the right elbow 
are related to service.  

The April 2005 VA examination report lists each of the above-
listed diagnoses, although they were asymptomatic at that 
time.  Therefore, she has met the essential element of a 
current disability involving her hips, lumbosacral spine, 
left wrist, and right elbow.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
But the question remains as to whether these current 
disabilities are related to service.  

The service treatment records show that she was seen for back 
pain in July 2001 due to overuse syndrome, a left hip strain 
in January 2002, and a left wrist strain in October 2003.  
These records make no reference to problems associated with 
her right elbow, either by way of complaint or objective 
finding.  But they do show that she received an anthrax shot 
in October 2001, which she claims caused her right elbow 
disability.  

Unfortunately, the VA examiner in April 2005 did not address 
whether the Veteran's diagnoses concerning her hips, 
lumbosacral spine, left wrist, and right elbow are related to 
service.  Therefore, since there is no competent medical 
evidence linking these diagnosed conditions to service, there 
is no basis to grant service connection at this time.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."). 

Nevertheless, since the record contains (i) competent 
evidence of a current disability involving the Veteran's 
hips, lumbosacral spine, left wrist, and right elbow, (ii) 
evidence of in-service treatment for back pain, a left hip 
stain, and left wrist strain, as well as confirmation that 
she had an anthrax shot in service, and (iii) an indication 
that her current disabilities are related to service - by way 
of the Veteran's own lay statements, but (iv) insufficient 
competent medical evidence on file for VA to make a decision 
on the claims, the evidence is sufficient to trigger VA's 
duty to obtain a medical nexus opinion on the question of 
whether the Veteran's disabilities involving right and left 
hips strains, a lumbosacral strain, a left wrist strain, and 
epicondylitis of the right elbow are related to her military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

B.  Sleep Disorder

A VA examination is also needed to determine whether the 
Veteran has a sleep disorder as a result of her military 
service.  The RO denied this claim by finding that she did 
not have a current sleep disorder, and that her difficulty 
sleeping was merely a symptom of her service-connected 
psychiatric disorder.  



However, a July 2009 report from T.O., Ph.D., indicates the 
Veteran suffers from a distinct sleep disorder identified as 
circadian rhythm sleep disorder.  Her service treatment 
records also document that she had difficulty sleeping, and 
that a sleep study performed in April 2003 revealed that her 
problems were likely due to insomnia and/or narcolepsy.  

In light of these findings, the Veteran should be afforded a 
VA examination to determine whether she has a current 
diagnosed sleep disorder, or whether her difficulty sleeping 
instead is merely a symptom of her service-connected 
depression.  If a diagnosed sleep disorder is diagnosed, the 
examiner should then determine whether it is related to the 
Veteran's military service.  See Id.

C.  Allergic Rhinitis and Sinusitis

The Veteran's service treatment records note that she was 
seen on one occasion for allergic rhinitis.  The April 2005 
VA examination report also lists diagnoses of allergic 
rhinitis and sinusitis based on the Veteran's statements.  
But since the examiner did not comment on the etiology of 
these conditions, another VA examination is needed to 
determine whether the Veteran has allergic rhinitis and/or 
sinusitis as a result of her military service.  See Id.

D.  Retropatellar Pain Syndrome of the Knees, and 
Pain and Numbness of the Left Arm, Including as Due 
to an Undiagnosed Illness

The Veteran is seeking service connection for pain in both 
knees, as well as pain and numbness involving her left arm.  
However, there does not appear to a diagnosis to account of 
any of these symptoms.  The VA examiner in April 2005 
attributed the Veteran's complaints of bilateral knee pain to 
retropatellar pain syndrome of the knees, and noted that she 
suffers from transient left arm paresthesias of unknown 
etiology, both of which are merely symptoms and not a 
diagnosed disability.  

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  

But the Veteran is a Persian Gulf War Veteran, having served 
in the Southwest Asia theater of operations during Operation 
Iraqi Freedom.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  
For Persian Gulf War Veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to muscle or joint pain, or neurologic signs or 
symptoms.  The chronic disability must have become manifest 
either during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or 
(C) any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  


Chronic multi-symptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability' include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  For purposes of 
section 3.317, disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no 
requirement that there be competent evidence of a nexus 
(i.e., link) between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay 
persons are competent to report objective signs of illness.  
Id.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  As the Court also acknowledged in Gutierrez, 
however, this presumption is rebuttable if there is 
affirmative evidence that an undiagnosed illness was not 
incurred in service or was instead caused by a supervening 
condition.

The record reflects that the Veteran has not been afforded a 
Persian Gulf War protocol examination.  Given the current 
level of symptoms experienced by the Veteran as described in 
the above-mentioned VA examination report, the Board finds 
that the Veteran should be scheduled for a protocol 
examination that addresses whether her complaints of 
bilateral knee pain, as well as pain and numbness of the left 
arm, are due to undiagnosed illness stemming from her Persian 
Gulf service, and meet the remaining requirements of 
38 C.F.R. § 3.317.  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA orthopedic 
examination to determine the nature and 
etiology of her right hip strain, left hip 
strain, lumbosacral strain, left wrist 
tendonitis, and epicondylitis of the right 
elbow, as listed in the April 2005 VA 
examination report.  The claims file, 
including a complete copy of this remand, 
must be made available to the designated 
examiner for a review of the pertinent 
medical and other history.

Following a review of the Veteran's claims 
file, completion of the examination, and 
receipt of all test results (if deemed 
necessary), the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's right hip strain, 
left hip strain, lumbosacral strain, left 
wrist tendonitis, and epicondylitis of the 
right elbow are attributable to her military 
service.  In doing so, the examiner should 
discuss the service treatment records, 
particularly the July 2001 report showing 
treatment for back pain due to overuse 
syndrome, the January 2002 report showing 
treatment for a left hip strain, the October 
2003 report showing treatment for a left 
wrist strain, and the fact that the Veteran 
had an anthrax injection in October 2001.   

The examiner must discuss the rationale for 
all conclusions expressed.



2.  Also schedule the Veteran for an 
appropriate VA examination to determine the 
etiology of her sleep disorder, diagnosed as 
circadian rhythm sleep disorder in July 2009.  
The claims file, including a complete copy of 
this remand, must be made available to the 
designated examiner for a review of the 
pertinent medical and other history.

Following a review of the claims file, 
completion of the examination, and receipt of 
all diagnostic test results (if deemed 
necessary), the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's sleep disorder 
(a distinctly diagnosed condition) is related 
to her military service or, instead, is 
merely a symptom of her already service-
connected psychiatric disorder.  In doing so, 
the examiner should discuss the service 
treatment records, including the April 2003 
sleep study report showing that her problems 
were likely due to insomnia and/or 
narcolepsy, as well as the July 2009 report 
from T.O., Ph.D., indicating that her 
insomnia is due to circadian rhythm sleep 
disorder.

The examiner must discuss the rationale for 
all conclusions expressed.

3.  As well, schedule the Veteran for an 
appropriate VA examination to determine 
whether she has allergic rhinitis and/or 
sinusitis as a result of service.  The claims 
file, including a complete copy of this 
remand, must be made available to the 
designated examiner for a review of the 
pertinent medical and other history.

Following a review of the Veteran's claims 
file, completion of the examination, and 
receipt of all test results (if deemed 
necessary), the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran has allergic 
rhinitis and/or sinusitis as a result of her 
military service.  In doing so, the examiner 
should discuss the service treatment records, 
which show that she was treated on only one 
occasion in service, as well as the April 
2005 VA examination report which lists 
diagnoses of allergic rhinitis and sinusitis.  

The examiner must discuss the rationale for 
all conclusions expressed.

4.  Also schedule the Veteran for a Persian 
Gulf War protocol examination to determine 
the nature and etiology of her complaints of 
bilateral knee pain, as well as her 
complaints of pain and numbness in her left 
arm.  The claims file, including a complete 
copy of this remand, must be made available 
to the designated examiner for a review of 
the pertinent medical and other history.

Following a review of the claims file, 
completion of the examination, and receipt of 
all test results (if deemed necessary), the 
examiner should report all findings 
concerning the Veteran's knees and left arm.

The examiner should provide details about the 
onset, frequency, duration, and severity of 
the Veteran's symptoms.

(a)  In particular, the designated examiner 
should specifically state whether any of the 
Veteran's complaints or symptoms are 
attributable to a known clinical diagnosis.  
This also includes indicating whether these 
complaints and symptoms are manifestations of 
already service-connected disabilities (e.g., 
paresthesias of the left shoulder due to her 
service-connected cervical strain).  If there 
is a known clinical diagnosis that can be 
medically explained, the examiner should 
expressly indicate these underlying 
diagnoses.  The examiner should also offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more probable) 
that the diagnosed disability is related to 
the Veteran's military service.

(b)  If, on the other hand, the Veteran 
suffers from any signs or symptoms that are 
determined not to be associated with a known 
clinical diagnosis, the examiner should 
indicate whether any such condition meets the 
regulatory definition of either an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness.

A complete rationale for all opinions 
expressed must be provided.  If the physician 
is unable to render any opinion sought, it 
should be so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion is 
based must be set forth for the record.

5.  Then readjudicate these claims in light 
of the additional evidence.  If any claim is 
not granted to the Veteran's satisfaction, 
send her and her representative a 
Supplemental Statement of the Case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of these remaining 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


